      Case 1:16-cv-09517-LAK-KHP Document 290 Filed 12/27/19 Page 1 of 1

                     BROOK & ASSOCIATES, PLLC
                          NEW YORK | N E W J E R S E Y | WASHINGTON DC

BRIAN C. BROOK                                                           100 CHURCH STREET
BRIAN@BROOK‐LAW.COM                                                      FLOOR 8
                                                                         NEW YORK, NY 10007
                                                                         TEL: (212) 256‐1957




                                                    December 27, 2019

By ECF

The Honorable Katherine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
       Supplement to Deposition Transcript Excerpts

Dear Judge Parker,

I write on behalf of Plaintiffs in the above-named matter to provide the Court with
supplemental deposition transcript pages that were cited in our summary-
judgment-related filings, but which were not included in the excerpts of the
transcripts that were provided previously. Specifically, these pages were cited in the
additional paragraphs provided in Plaintiffs’ Counterstatement of Material Facts. I
regret this oversight on my part.

For the Court’s convenience, I attach the supplemental pages in two ways. First, on
their own; second, incorporated within an updated version of the complete
deposition transcript exhibit, so that the Court has a single file containing all of the
pages referenced in Plaintiffs’ filings.

Plaintiffs thank the Court for its attention to this matter.

                                                    Respectfully submitted,



                                                                         .
                                                    Brian C. Brook




                                    WWW.BROOK‐LAW.COM
